DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-19 and new claim 21) in the reply filed on 11/13/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Number 9,887,158 B1 to Li et al., “Li `158”.
Regarding claim 1, Li `158 discloses a semiconductor device (e.g. FIG. 11), comprising: 
a semiconductor substrate (300, column 9 lines 54-55);
a gate dielectric (e.g. 312, column 9 lines 56-57) disposed over the semiconductor substrate; 

a gate electrode (360, column 10 lines 50-60) disposed over the gate dielectric; and 
a first dishing prevention structure (340, column 10 lines 58-60, Abstract, column 1 line 8 to column 2 line 31) embedded in the gate electrode, wherein a perimeter of the first dishing prevention structure is disposed within a perimeter of the gate electrode (e.g. FIG. 10).

Regarding claim 2, Li `158 discloses the semiconductor device of claim 1, and Li `158 further discloses wherein a bottom surface of the first dishing prevention structure (lowest portion of 340) is disposed between an upper surface of the gate electrode (upper surface of 350) and a bottom surface of the gate electrode (e.g. bottom surface of 328 or 320).

Regarding claim 3, Li `158 discloses the semiconductor device of claim 1, and Li `158 further discloses a sidewall spacer (316, column 9 line 61) disposed along (i.e. in proximity although not necessarily touching) outer sidewalls of the gate electrode (360), wherein the first dishing prevention structure (340) is spaced from the sidewall spacer (by layers 326, 328, 320, and 330).

Regarding claim 4, Li `158 discloses the semiconductor device of claim 1, and Li `158 further discloses wherein the first dishing prevention structure (340) has a rounded bottom surface (rounded surface in part as protruding into 330, as since the surface treatment 110 is performed without a masking which one having ordinary skill in the art would recognize would form at least a somewhat rounded surface).

Li `158 discloses the semiconductor device of claim 1, and Li `158 further discloses wherein:
the first dishing prevention structure comprises a dielectric material (highly resistive, Abstract, column 4 lines 40-66); and 
the gate electrode (360) comprises a metal (column 10 line 55).

Regarding claim 6, Li `158 discloses the semiconductor device of claim 1, and Li `158 further discloses wherein the first dishing prevention structure (340) is one of a plurality of dishing prevention structures embedded in the gate electrode (see Examiner-annotated figure below).

    PNG
    media_image1.png
    689
    630
    media_image1.png
    Greyscale



Regarding claim 7, Li `158 discloses the semiconductor device of claim 6, and Li `158 further discloses a second dishing prevention structure (another of 340/240, see annotated figure above) of the plurality of dishing prevention structures, wherein the second dishing prevention structure is embedded in the gate electrode (360/260) and spaced from the first dishing prevention structure (by two additional dishing prevention structures, see Examiner-annotated figure above), and wherein a perimeter of the second dishing prevention structure is disposed within the perimeter of the gate electrode (as pictured).

Regarding claim 8, Li `158 discloses the semiconductor device of claim 7, and Li `158 further discloses wherein: the first dishing prevention structure (see Examiner-annotated figure above) comprises a first sidewall and a second sidewall opposite the first sidewall (each structure includes opposing sidewalls, see Examiner-annotated figure below);
the second dishing prevention structure (see Examiner-annotated figure above) comprises a third sidewall and a fourth sidewall opposite the third sidewall (each structure includes opposing sidewalls, see Examiner-annotated figure below);
the first sidewall and the third sidewall are substantially aligned in a lateral direction (as pictured); and
the second sidewall and the fourth sidewall are substantially aligned in the lateral direction (as pictured).

    PNG
    media_image2.png
    296
    334
    media_image2.png
    Greyscale


Regarding claim 10, Li `158 discloses the semiconductor device of claim 7, and Li `158 further discloses wherein an area of the first dishing prevention structure is substantially the same as an area of the second dishing prevention structure (since they are symmetrical as pictured, see Examiner-annotated figure above).

Claims 1,6,7,12-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2012/0319238 A1 to Chuang et al., “Chuang”.
Regarding claim 1, Chuang discloses a semiconductor device (e.g. FIG. 2A-2C), comprising: 
a semiconductor substrate (210, ¶ [0028]);
a gate dielectric (255, ¶ [0034]) disposed over the semiconductor substrate; 
a first source/drain region and a second source/drain region (220 on far left and far right respectively, ¶ [0033]) disposed in the semiconductor substrate and on opposite sides of the gate dielectric; and 
a gate electrode (260, ¶ [0034]) disposed over the gate dielectric; and 
a first dishing prevention structure (one of 280, ¶ [0038],[0039]) embedded in the gate electrode, wherein a perimeter of the first dishing prevention structure is disposed within a perimeter of the gate electrode (as pictured).

Chuang discloses the semiconductor device of claim 1, and Chuang further discloses wherein the first dishing prevention structure (280) is one of a plurality of dishing prevention structures (two of 280 as pictured) embedded in the gate electrode (260).


Regarding claim 7, Chuang discloses the semiconductor device of claim 6, and Chuang further discloses a second dishing prevention structure (the other 280) of the plurality of dishing prevention structures, wherein the second dishing prevention structure is embedded in the gate electrode (260) and spaced from the first dishing prevention structure (as pictured), and wherein a perimeter of the second dishing prevention structure is disposed within the perimeter of the gate electrode (as pictured in FIG. 2A).

Regarding claim 12, Chuang discloses the semiconductor device of claim 7, and Chuang further discloses a conductive contact (270, ¶ [0037]) electrically coupled to the gate electrode (260), wherein the conductive contact is spaced from each of the plurality of dishing prevention structures (as pictured).

Regarding claim 13, Chuang discloses the semiconductor device of claim 12, and Chuang further discloses wherein:
the gate electrode (260) comprises a fifth sidewall (see Examiner-annotated figure below); and
the conductive contact (270) is disposed closer to the fifth sidewall than each of the plurality of dishing prevention structures (280).

    PNG
    media_image3.png
    640
    972
    media_image3.png
    Greyscale

Regarding claim 14, Chuang discloses the semiconductor device of claim 13, and Chuang further discloses wherein:
the gate electrode (260) comprises a sixth sidewall (at D1) opposite the fifth sidewall;
the sixth sidewall is spaced from the fifth sidewall in a first lateral direction (along length D2 as pictured); and
the first source/drain region (e.g. left) and the second source/drain region (e.g. right) are laterally spaced in a second lateral direction (e.g. along direction of D1) perpendicular to the first lateral direction.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0239417 A1 to Wang et al., “Wang”.
Regarding claim 21, Wang discloses a semiconductor device (e.g. FIG. 2), comprising:
a semiconductor substrate (202, ¶ [0013],[0017]);
a gate dielectric (e.g. 224, ¶ [0013]) disposed over the semiconductor substrate;
a pair of source/drain regions (204a, 204b, ¶ [0024]) disposed in the semiconductor substrate, wherein the source/drain regions are disposed on opposite sides of the gate dielectric;

a plurality of dishing prevention structures (218, ¶ [0003],[0013]-[0015],[0023],[0036]) embedded in the gate electrode, wherein each of the dishing prevention structures are laterally spaced from one another (see Examiner-annotated figure below), and wherein each of the dishing prevention structures are vertically spaced from the gate dielectric.

    PNG
    media_image4.png
    752
    1041
    media_image4.png
    Greyscale

Examiner’s Note: the language of the dishing preventing structures being spaced from one another is interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as being spaced apart from each other in at least one cross section but not necessarily excluding the structures contacting each other in a different view or being interconnected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0319238 A1 to Chuang et al., “Chuang”, in view of U.S. Patent Number 6,417,106 B1 to Twu et al., “Twu”.
Regarding claim 9, Chuang discloses the semiconductor device of claim 7, and Chuang further discloses wherein the first dishing prevention structure (one of 280) is disposed between the second dishing prevention structure (other of 280) and an outer sidewall of the gate electrode (whichever sidewall in the direction of D2).
Chuang fails to clearly teach wherein a portion of the first dishing prevention structure is disposed above an uppermost surface of the second dishing prevention structure.
Twu teaches (e.g. FIG. 5) that even with dishing mitigation measures (Abstract) a first dishing prevention structure (e.g. portion of layer 13, see Examiner-annotated figure below) is above an uppermost surface of a second dishing prevention structure (see Examiner-annotated figure below).

    PNG
    media_image5.png
    481
    956
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have produced the device of Chuang with some variation in the heights of the dish prevention structures as generally taught by Twu in the process of selecting a suitable pattern density for the layout and dimensions of the dishing prevention structures and the dimensions of the gate structure and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the pattern density determines the amount of dishing making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0319238 A1 to Chuang et al., “Chuang”, in view of U.S. Patent Number 6,307,264 B1 to Fukumoto, “Fukumoto”.
Regarding claim 11, although Chuang discloses the semiconductor device of claim 7, Chuang fails to clearly teach wherein an area of the first dishing prevention structure is different than an area of the second dishing prevention structure.
Fukumoto teaches wherein first and second dishing prevention structures (8) may have identical areas (e.g. FIG. 4M, 5A, 5B, 6C, 6D) or different areas (FIG. 6E).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chuang with arbitrary shaped dishing prevention structures as taught by Fukumoto since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

wherein in the instant case it would have been obvious to (motivation B) simply substitute a variety of shapes as taught by Fukumoto as the shapes of the dishing prevention structures of Chuang with the predictable and desired result of forming suitable dishing prevention structures.

Claims 15,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,653,460 B1 to Li et al., “Li `460”, in view of U.S. Patent Number 9,887,158 B1 to Li et al., “Li `158”.
Regarding claim 15, Li `460 discloses an integrated chip (IC) (e.g. FIG. 9), comprising:
a semiconductor substrate (300, column 2 lines 56-66);
a first gate dielectric (312, column 3 lines 28-66) disposed over the semiconductor substrate;
a first gate electrode (326 and 328, column 5 lines 24-48) disposed over the first gate dielectric, wherein the first gate electrode has a first length;
a second gate dielectric (311, column 3 lines 6-40) disposed over the semiconductor substrate and spaced from the first gate dielectric;
a second gate electrode (313 and 321) disposed over the semiconductor substrate and spaced from the first gate electrode, wherein the second gate electrode has a second length greater than the first length (as pictured); and
a dielectric structure (325, column 4 line 61 to column 5 line 16) embedded in the second gate electrode.
Li `460 fails to clearly teach in sufficient detail wherein outer sidewalls of the dielectric structure are disposed within outer sidewalls of the second gate electrode.
Li `158 teaches (e.g. FIG. 11) wherein outer sidewalls of a dielectric structure (340) are disposed within outer sidewalls of a gate electrode (360, e.g. FIG. 10).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Li `460 with the dielectric dish preventing structures of Li `158 in order to desirably prevent dishing effects (Li `158 column 1 line 8 to column 2 line 17).

Regarding claim 16, Li `460 in view of Li `158 yields the IC of claim 15, and Li `158 further teaches wherein the gate electrode (second gate when applied to Li `460) comprises:
a first conductive structure (330, column 4 lines 24-39, column 10 line 34 to column 11 line 2) having a first conductive material; and
a second conductive structure (320 and/or 328) having a second conductive material, wherein the second conductive structure lines a bottom surface of the first conductive structure and sidewalls of the first conductive structure, and wherein the dielectric structure (340) is spaced from the second conductive structure by a portion of the first conductive structure.
Although Li `158 fails to clearly state that the second conductive material is different from the first conductive material, Li `158 teaches selecting a suitable work function materials and metal layers and it would have been obvious to select different materials in the process of selecting suitable materials for a desired gate electrical properties and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Regarding claim 18, Li `460 in view of Li `158 yields the IC of claim 15, and Li `460 further teaches wherein: the first gate electrode comprises a first conductive structure comprising a metal (e.g. 328, .

Claims 15,17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,653,460 B1 to Li et al., “Li `460”, in view of U.S. Patent Application Publication Number 2012/0319238 A1 to Chuang et al., “Chuang”.
Regarding claim 15, Li `460 discloses an integrated chip (IC) (e.g. FIG. 9), comprising:
a semiconductor substrate (300, column 2 lines 56-66);
a first gate dielectric (312, column 3 lines 28-66) disposed over the semiconductor substrate;
a first gate electrode (326 and 328, column 5 lines 24-48) disposed over the first gate dielectric, wherein the first gate electrode has a first length;
a second gate dielectric (311, column 3 lines 6-40) disposed over the semiconductor substrate and spaced from the first gate dielectric;
a second gate electrode (313) disposed over the semiconductor substrate and spaced from the first gate electrode, wherein the second gate electrode has a second length greater than the first length (as pictured); and
a dielectric structure (325, column 4 line 61 to column 5 line 16) embedded in the second gate electrode.
Li `460 fails to clearly teach in sufficient detail wherein outer sidewalls of the dielectric structure are disposed within outer sidewalls of the second gate electrode.
Chuang teaches a first dishing prevention structure (one of 280, ¶ [0038],[0039]) embedded in the gate electrode, wherein a perimeter of the first dishing prevention structure is disposed within a perimeter of the gate electrode (as pictured).
Li `460 with the dishing prevention dielectric structures as taught by Chuang in order to desirably prevent dishing (Chuang ¶ [0052]).

Regarding claim 17, Li `460 in view of Chuang yields the IC of claim 15, and Chuang wherein:
the dielectric structure has a first chemical-mechanical polishing (CMP) removal rate for a CMP process (inherent);
the second gate electrode has a second CMP removal rate for the CMP process (inherent); and
the second CMP removal rate is greater than the first CMP removal rate (280 retards polishing process, ¶ [0052]).

Claims 15,19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0170072 A1 to Hwang et al., “Hwang”, in view of U.S. Patent Application Publication Number 2017/0110536 A1 to Hsiao et al., “Hsiao”.
Regarding claim 15, Hwang discloses an integrated chip (IC) (e.g. FIG. 9), comprising:
a semiconductor substrate (110, ¶ [0018],[0020]);
a first gate dielectric (205 and/or 210 in FIRST REGION, ¶ [0060]-[0062]) disposed over the semiconductor substrate;
a first gate electrode (220 in FIRST REGION, ¶ [0064]) disposed over the first gate dielectric, wherein the first gate electrode has a first length (shorter);
a second gate dielectric (205 and/or 210 in SECOND REGION) disposed over the semiconductor substrate and spaced from the first gate dielectric;

Hwang fails to clearly teach a dielectric structure embedded in the second gate electrode, wherein outer sidewalls of the dielectric structure are disposed within outer sidewalls of the second gate electrode.
Hsiao teaches (e.g. FIG. 1) including dielectric structures (110, ¶ [0026]) embedded within a gate electrode (124), wherein outer sidewalls of the dielectric structure(s) are disposed within outer sidewalls of the gate electrode (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hwang with dielectric structures in the gate structures as taught by Hsaio in order to desirably add CMP etch stops which prevent gate dishing and improve performance (Hsaio ¶ [0010]).

Regarding claim 19, Hwang in view of Hsiao yields the IC of claim 15, and Hwang further teaches wherein: a chemical composition of the first gate dielectric (205 and/or 210) is substantially the same as a chemical composition of the second gate dielectric (since formed at the same time); and
a chemical composition of the first gate electrode (220) is substantially the same as a chemical composition of the second gate electrode (since formed at the same time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891